Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/21 has been entered.
 Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a patient support device comprising a patient support top an end support configured to support the patient support top for selective rotation about a rotation axis, and a rotation lockout assembly operable between a locked state to block against free rotation of the patient support top about the rotation axis and unlocked state to permit free rotation of the patient support top about the rotation axis including a rotation disk rotatable between locked and unlocked positions and a lever arm having an end pinned eccentrically with the rotation disk for traversing an arced path upon rotation of the rotation disk between locked and unlocked positions wherein the rotation lockout .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673